Citation Nr: 0631323	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicose veins in 
the left leg.

2.  Entitlement to service connection for sinus tachycardia.

3.  Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In April 2003, the veteran testified before a Decision Review 
Officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  The 
veteran subsequently requested the opportunity to present 
testimony in support of his claim at a personal hearing 
before a Veterans Law Judge sitting at the RO.  Such a 
hearing was scheduled for June 2005.  The veteran was 
notified of the scheduled time and place at his current 
address of record but failed to appear for the hearing. When 
an appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.

A motion to advance on the docket was filed in September 2005 
and granted in the same month.

In October 2005, the Board reopened the veteran's service 
connection claims for varicose veins in the left leg, sinus 
tachycardia, and anxiety neurosis, and denied such claims on 
the merits.  The veteran subsequently filed a timely appeal 
of the Board's October 2005 decision with the United States 
Court of Appeals for Veterans Claims (Court).  In July 2006, 
the Court vacated the part of the Board's decision that 
denied service connection for pertinent disabilities on the 
merits, and remanded those issues to the Board for 
readjudication consistent with the Joint Motion for Remand.  
It was made clear that the Court did not disturb the Board's 
finding that the veteran submitted new and material evidence 
sufficient to reopen his claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the July 2006 Court order, additional development 
is required. 

Service medical records are negative for diagnoses of 
varicose veins in the left leg, sinus tachycardia, and 
anxiety.  Approximately eleven months following the veteran's 
discharge from service, during a December 1946 VA 
examination, he was diagnosed with varicose veins in the left 
leg, tachycardia, and anxiety neurosis.  According to a May 
2001 private medical statement, the veteran's private 
physician, Dr. Donchey, suggested a relationship between 
service and the pertinent disabilities.  

Since the evidence of record suggests that the veteran's 
varicose veins, tachycardia, and anxiety neurosis "may be 
associated" with his period of military service, the Board 
finds that a VA examination is necessary in order to 
ascertain the probable etiology of each disability.  See 
McLendon v Nicholson, U.S. Vet. App , No. 04-0185 (June 5, 
2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
varicose veins in the left leg, sinus 
tachycardia, and anxiety neurosis.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  

The examiner should specifically review 
the service medical records and a December 
1946 VA examination report, and provide an 
opinion as to whether it is at least as 
likely as not that varicose veins in the 
left leg, sinus tachycardia, and anxiety 
neurosis had their onset during military 
service, or are related to an event during 
service.  The examiner is requested to 
reconcile any opinions with Dr. Donchey's 
May 2001 statement.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

2.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claims for varicose veins in 
the left leg, sinus tachycardia, and 
anxiety neurosis.  If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



